Citation Nr: 1809086	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-32 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for neck condition.

2.  Entitlement to service connection for traumatic arthritis, cervical spine with stenosis status-post surgery.

3.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1986 to October 1989.  These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is currently held by the RO in Pittsburgh, Pennsylvania.  

The Veteran testified before the Board at a March 2017 videoconference hearing; a transcript of the hearing is of record.  

The issues of entitlement to service connection for traumatic arthritis of the cervical spine and psoriasis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2009 decision, service connection for neck condition was denied.

2.  New evidence received since the October 2009  decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for traumatic arthritis, cervical spine with stenosis status-post surgery.   




CONCLUSIONS OF LAW

1.  The October 2009  RO decision denying service connection for neck condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received since the RO's October 2009  decision, and the claim of service connection for traumatic arthritis, cervical spine with stenosis status-post surgery, is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for entitlement to service connection for neck condition was initially addressed in an October 2009  rating decision.  The RO found that the evidence of record was insufficient to corroborate an in-service injury, citing the lack of complaints or treatment for neck disability during service.  The RO denied the Veteran's neck condition claim in its October 2009 rating decision.  The Veteran did not appeal the denial of the claim and the October 2009 rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.
 
The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened the evidence is presumed to be credible.  Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Since the October 2009 rating decision, the Veteran has submitted lay statements from himself and his brother.  In his March 2011 lay statement, the Veteran reported having problems with his arm and hands while in service, which he attributed to his cervical spine condition.  Additionally, a December 2011 lay statement from the Veteran's brother noted that the Veteran spoke to his brother after service about his in-service fall; the Veteran's brother further stated that the Veteran hurt his neck and shoulder from the fall and was still hurting after service.

This evidence is new because it includes an additional claim of in-service injury from the Veteran and statement of continuing pain after service.  It is material because it relates to previously unestablished elements of the Veteran's neck condition claim: an in-service injury.  Thus, new and material evidence has been received and reopening the claim for entitlement to service connection for neck condition is granted
 

ORDER

A reopening of the claim for entitlement to service connection for neck condition is granted.






REMAND

Remand is necessary to develop the record.  The Veteran testified at the March 2017 hearing that he received treatment at the VA medical centers (VAMCs) in Pittsburgh, Butler, and Charleston.  The Board also noted treatment records from the Columbia VAMC in the claims file.  The claims file contains intermittent records from the Charleston, Columbia, and Butler VAMCs and no records from the Pittsburgh VAMC.  Complete records from each VAMC should therefore be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, VA examinations are necessary to address the Veteran's claims.  The Veteran is currently diagnosed with traumatic arthritis of the cervical spine and psoriasis.  The service treatment records indicate that the Veteran was treated for skin conditions in service.  As to the Veteran's neck condition, the Veteran testified at the hearing that he hurt his neck falling from a walkway in service, the Veteran's brother stated that the Veteran continued to have pain from this event after service, and the Veteran denied any additional trauma to his neck.  The Board finds this evidence sufficient to warrant VA examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records that have not been associated with the claims file.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file complete records from the VAMCs in Butler, Charleston, Columbia, and Pittsburgh.

2.  Schedule a VA examination with a clinician who has the appropriate expertise to render the requested opinion.  After reviewing the entire record and examination results, the clinician should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psoriasis was incurred in service or related to any incident of service, including in-service treatment for otitis externa and flaking skin.

3.  Schedule a VA examination with a clinician who has the appropriate expertise to render the requested opinion.  After reviewing the entire record and examination results, the clinician should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neck condition was incurred in service or related to any incident of service, including the Veteran's reported fall from a second-story walkway and in-service treatment for hand and arm pain.

4.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not fully granted, issue a supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


